712 N.W.2d 158 (2006)
In re The Honorable David Martin BRADFIELD Judge, 36th District Court Detroit, MI 48226.
Docket No. 128843.
Supreme Court of Michigan.
April 20, 2006.
On order of the Court, the briefs and oral argument of the parties having been considered by the Court, and it appearing that the Judicial Tenure Commission has established grounds to suspend respondent without pay, the Court on its own motion ORDERS that the respondent judge is suspended, without pay, from his position as judge of the 36th District Court, effective Friday, April 21, 2006 at 5:00 p.m., and that he thereafter refrain from acting as a judge until further order of this Court.
Apart from the question of the appropriate sanction that should be imposed on respondent for the misconduct detailed in the Judicial Tenure Commission's December 12, 2005 recommendation for order of discipline, it also appears from the record before this Court that a serious question as to the respondent's fitness to serve as a judge has been raised.
It is further ORDERED that this matter is REMANDED to the Judicial Tenure Commission to determine the respondent's fitness to serve as a judge. The Judicial Tenure Commission is directed to schedule an independent medical examination for respondent with a psychiatrist of the Commission's choice. The independent medical examiner shall conduct such examinations of respondent as the independent medical examiner deems appropriate in light of the facts found in the Commission's December 12, 2005 decision and recommendation *159 and as set forth in the prior Judicial Tenure Commission findings involving respondent set forth in In re Bradfield, 448 Mich. 1229, 531 N.W.2d 711 (1995), and In re Bradfield, 465 Mich. 1308, 638 N.W.2d 107 (2002). The independent medical examiner shall determine, in light of the Canons of Judicial Conduct and respondent's misconduct reflected in the current and previous Judicial Tenure adjudications involving respondent, whether respondent lacks the requisite fitness to serve as a judge. The respondent will cooperate with the independent medical examiner and provide such information as the independent medical examiner shall reasonably request. The independent medical examiner shall provide any diagnosis or other explanation concerning respondent's pattern of misbehavior that the independent medical examiner thinks relevant, including any recommendations the independent medical examiner believes that the Court ought consider to ensure that respondent, if returned to office, will be better able to manage his responsibilities in a fashion consistent with his ethical duties as a judge. The independent medical examiner shall report his or her conclusions and recommendations to the Commission no later than June 30, 2006. A copy of the independent medical examiner's report shall be provided to respondent, who shall have an opportunity to comment thereon no later than July 31, 2006.
It is further ORDERED that the Judicial Tenure Commission shall, on receipt thereof, immediately forward under seal a copy of the independent medical examiner's report to the Clerk of this Court. If, based on the independent medical examiner's report or respondent's failure to cooperate, the Judicial Tenure Commission desires to amend in any way its December 12, 2005 recommendation to this Court, it is directed to make such further recommendation to this Court no later than September 15, 2006. If the Judicial Tenure Commission makes such further recommendation, respondent may file a brief in this Court no later than October 7, 2006. The Judicial Tenure Commission may file a brief in response no later than October 28, 2006.
We retain jurisdiction.